COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-011-CV
  
  
CHARLES 
DEAN STILLEY                                                       APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
------------
 
FROM 
THE 43RD DISTRICT COURT OF PARKER COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Charles Dean Stilley is attempting to appeal the trial court’s October 15, 
2003 “Agreed Final Judgment of Forfeiture.”  His motion for new trial 
was due November 14, 2003, but was not filed until November 17, 2003.  
Stilley filed a notice of appeal on January 13, 2004.  Because the motion 
for new trial was not timely filed, the notice of appeal was due November 14, 
2003, and was not timely filed. See Tex. R. App. P. 26.1.
        On 
March 18, 2004, we notified Appellant that his notice of appeal was untimely and 
that we would dismiss this case for want of jurisdiction unless Appellant or any 
party desiring to continue the appeal filed with the court on or before March 
29, 2004, a response showing grounds for continuing the appeal. See Tex. R. App. P. 42.3.  
Appellant requested an extension of the deadline for responding to our 
jurisdictional letter, which we granted and gave him until April 12, 2004, to 
respond.  Appellant still did not file a response.
        The 
timely filing of a notice of appeal is jurisdictional in this court, and absent 
a timely filed notice or extension request, we must dismiss the appeal.  See
Tex. R. App. P. 25.1(b), 
26.3, 42.3(a); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  
Accordingly, we dismiss this appeal for want of jurisdiction.
  
                                                          PER 
CURIAM
 
  
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
May 6, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.